Opinion issued April 7, 2008








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-08-00217-CV
____________

 IN RE A&B VALVE AND PIPING SYSTEMS, L.P. A/K/A A&B VALVE
AND PIPING SYSTEMS; A&B G.P.,L.L.C.; CONNIE DOBSON; MARTIN
WILLMORE; TARA KOLAR; AND LINDA URBANEK, Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relators filed a petition for a writ of mandamus complaining of Judge
Hancock's (1) March 26, 2008 order.  Judge Hancock modified this order on April 4,
2008.
	We dismiss as moot the petition for a writ of mandamus.

PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
1. 	The Honorable Patricia Hancock, judge of the 113th District Court of Harris
County, Texas.  The underlying lawsuit is Nat'l Oilwell Varco, L.P. v. A&B Bolt &
Supply, Inc., No. 2006-79749 (113th Dist. Ct., Harris County).